W. Allen, J.
The Pub. Sts. e. 49, § 65, provide that the selectmen of the several towns may lay out town ways. Section 71 provides that no town way laid out by the selectmen shall be *540established until such laying out is reported to the town, and accepted and allowed at a town meeting warned and notified therefor; nor unless “ such laying out ” is filed in the office of the town clerk seven days at least before such meeting.
In this case, the selectmen proceeded in literal compliance with the statute. On February 17, 1886, they laid out the way, and on the next day they filed the laying out with the town clerk. After that a warrant was issued for a town meeting, to be held on March 1, to take action upon the report of the selectmen in laying out the way. On February 27, after the warrant was posted and before the day of the meeting, the selectmen filed with the town clerk a paper which was intended to be a copy or duplicate of the paper before filed, with the following words added: “ The laying out with the boundaries and admeasurements have been filed with the town clerk on the 19th day of February, 1886, being seven days before this meeting; and we now hereby report such laying out, with the boundaries and ad-measurements of the same, to said town, at the meeting of the •legal voters regularly warned and notified, for them to accept and allow the same.” The statute does not require that the report to the town of the laying out shall be made seven days before the meeting, and it does not require that the laying out filed in the clerk’s office for the examination of all parties interested, and that reported to the town for its action, shall be contained in the same writing. Both may be combined in one; and in this case the papers first filed might have been treated as a report, and acted on by the town; but it was not necessary to do that when a formal report was properly before the meeting.
It is objected that the laying out filed with the clerk on February 18 was uncertain in description because it gave one course as “41^-° east” instead of “ 1ST. 41-|° east.” But there is no ambiguity in the whole description. The other courses and the distances and monuments have no uncertainty.

Verdict set aside.